Citation Nr: 0804925	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from December 1949 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Based on a January 2008 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

While the record reflects that the RO has adjudicated the 
veteran's anxiety claim as entitlement to service connection 
for a "nerve condition," the Board finds that such 
characterization may be misleading as it suggests that the 
veteran is claiming service connection for a neurological 
disorder rather than a psychiatric disorder.  In the interest 
of clarity, the Board has recharacterized the issue as 
entitlement to service connection for an anxiety disorder and 
such is reflected on the title page of this decision.    


FINDINGS OF FACT

1.  The veteran has been sufficiently notified of the 
evidence necessary to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained, to the extent possible. 

2.  The competent medical evidence of record indicates that 
the veteran currently suffers from an anxiety disorder; 
however, the evidence does not show that the veteran's 
current anxiety disorder is related to his active military 
service.  

3.  The competent medical evidence of record does show that 
the veteran has a bilateral hearing impairment as defined by 
38 C.F.R. § 3.385; however, the evidence does not show that 
the veteran's current bilateral hearing impairment is related 
to his active military service or that his sensorineural 
hearing loss manifested to a compensable degree within one 
year of discharge.  


CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

2.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In regard to the veteran's hearing loss claim, the RO sent 
correspondence dated in January 2004 that advised the veteran 
of what the evidence must show to establish entitlement to 
service connection for hearing loss, thoroughly described the 
type of evidence that would support his claim, and asked the 
veteran to send the requested information and evidence to VA 
as soon as he could.  Thus, the veteran was essentially asked 
to provide any evidence in his possession that pertained to 
the claim.  The RO also explained to the veteran that he may 
lose money if he took more than one year to submit the 
requested information and evidence and his claim was granted 
because VA would not be able to pay him back to the date he 
filed his claim.  Furthermore, the RO advised the veteran of 
what types of evidence that VA would obtain and make 
reasonable efforts to obtain on his behalf.  While the Board 
observes that the RO did not specifically address the element 
of degree of disability in the January 2004 VCAA letter, such 
notice defect constitutes harmless error as the veteran's 
claim is being denied for reasons explained in greater detail 
below and, consequently, no disability rating will be 
assigned.

In regard to the veteran's anxiety claim, the RO sent 
correspondence dated in May 2004 that advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for a "nerve condition" and thoroughly 
described the type of evidence that would support his claim.  
The RO also specifically asked the veteran to provide any 
information and evidence in his possession that pertained to 
his claim and explained to the veteran that he may lose money 
if he took more than one year to submit the requested 
information and evidence and his claim was granted because VA 
would not be able to pay him back to the date he filed his 
claim.  Furthermore, the RO advised the veteran of what types 
of evidence that VA would obtain and make reasonable efforts 
to obtain on his behalf.  While the Board observes that the 
RO did not specifically address the element of degree of 
disability in the May 2004 VCAA letter, such notice defect 
constitutes harmless error as the veteran's claim is being 
denied for reasons explained in greater detail below and, 
consequently, no disability rating will be assigned.

The Board further notes that the RO provided the veteran with 
a copy of the August 2004 rating decision, and the December 
2004 Statement of the Case (SOC), which included a discussion 
of the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decision, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran's January 2008 Travel Board hearing and afforded him 
with VA audiological and ear disease examinations in August 
2004.  The veteran's service medical records, VA treatment 
records from December 2003 to July 2004, and private 
treatment records from May 2003 to October 2003 are also of 
record.  While it is noted that the veteran reported at the 
January 2008 Board hearing that he received treatment for ear 
problems from a private physician (Dr. D.) within a few years 
of service (i.e., 1956 or 1957), he also stated that the 
physician has died and, consequently, he has been unable to 
locate the records.  Thus, it appears from the veteran's 
statements that any records pertaining to treatment for ear 
problems during that time are unavailable for review.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim for an anxiety disorder.  However, the Board 
finds that the evidence, which shows no symptoms, findings, 
or treatment for an anxiety disorder during service and does 
not reflect competent evidence showing a nexus between 
service and a current anxiety disorder, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  As service and 
post-service medical records provide no basis to grant this 
claim as will be explained in greater detail below, and in 
fact provide evidence against this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss or a psychosis becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose either of his claimed 
disorders or render a competent medical opinion regarding 
their causes.  Thus, competent medical evidence showing that 
his claimed disorders are related to service is required.  

Anxiety Disorder

The veteran essentially contends that he currently suffers 
from an anxiety disorder as a result of his active military 
service.

After review of the medical evidence, it appears that the 
veteran currently suffers from an anxiety disorder.  Although 
an Axis I diagnosis of an anxiety disorder that conforms to 
DSM-IV is not shown in the record, the veteran's June 2004 VA 
treatment record does reveal that generalized anxiety 
disorder was included in the veteran's list of active 
problems and fluoxetine HCL, an anti-depressant, has been 
prescribed for the veteran's nervousness.  Thus, the evidence 
sufficiently establishes that the veteran currently suffers 
from generalized anxiety disorder.  While the Board also 
observes that the June 2004 VA treatment record contains 
reference to a probable diagnosis of PTSD, a definitive Axis 
I diagnosis of PTSD by a mental health professional is not 
apparent in the record and the veteran has not alleged that 
he suffers from PTSD.  Thus, the veteran is only shown to 
suffer from generalized anxiety disorder, not PTSD, at this 
time.  

Nevertheless, the evidence does not show that the veteran's 
current anxiety disorder is related to his military service.  
Although the veteran indicated in the October 2004 notice of 
disagreement that he had a "nerve problem" when he 
separated from service, service medical records are absent of 
any references to psychiatric problems and further show that 
the veteran's psychiatric status was clinically evaluated as 
normal at separation in November 1953.  Indeed, the earliest 
documentation of any psychiatric problems is not shown until 
2003, approximately 50 years after the veteran's discharge 
from service.  Moreover, there is no competent medical 
opinion of record that links the veteran's current anxiety 
disorder to his period of active military service.    

In the absence of evidence tending to show that the veteran's 
current anxiety disorder is related to his active military 
service, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim and service 
connection for an anxiety disorder is not warranted.         

Bilateral Hearing Loss 

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to continuous fire from incoming and outgoing weapons during 
his naval service in the Korean War.  He also asserts that he 
had continued exposure to the noise of ship engines while 
serving aboard the LST-883.  He further maintains that he 
began to have hearing problems in service.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The medical evidence of record clearly shows that the veteran 
currently suffers from bilateral hearing loss.  Indeed, the 
August 2004 VA audiologist diagnosed the veteran with 
moderate to moderately severe sensorineural hearing loss in 
the right ear and severe to profound mixed hearing loss in 
the left ear.  The veteran's private and VA treatment records 
also contain references to the veteran's impaired hearing.  
The Board further notes that the veteran currently has a 
bilateral hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2007).  Indeed, the veteran exhibited pure 
tone thresholds of 50 dB at 500 Hertz (Hz), 60 dB at 1000 Hz, 
60 dB at 2000 Hz, 65 dB at 3000 Hz, and 60 dB at 4000 Hz for 
the right ear and 105+ dB at 500 Hz, 105+ dB at 1000 Hz, 85 
dB at 2000 Hz, 100 dB at 3000 Hz, and 85 dB at 4000 Hz for 
the left ear with speech recognition scores of 76 percent for 
the right ear and 0 percent for the left ear at the August 
2004 VA audiological examination.  Thus, it is clear that the 
veteran's hearing loss in both ears meets the definition of 
impaired hearing under 38 C.F.R. § 3.385.  

The Board notes that service medical records show that the 
veteran was treated for acute, nonsuppurative otitis media of 
the right ear in March 1950; no other treatment for ear-
related problems is shown.  Furthermore, the service medical 
records show the veteran's hearing acuity was consistently 
found to be within normal limits.  

In regard to claimed in-service noise exposure, the veteran's 
DD Form 214 reveals that he served aboard the LST-883 as a 
marine engineer.  The veteran's service medical records 
further indicate that he participated in underwater 
demolition training in February 1952.  Thus, it is likely 
that the veteran was exposed to the loud noises of artillery 
fire and ship engines as such noise exposure is consistent 
with the conditions of his naval service.       

Nevertheless, the medical evidence of record does not show 
that the veteran's current bilateral hearing loss is related 
to his military service to include as due to acoustic trauma 
sustained during that time.  There is no indication that the 
veteran had hearing loss in service.  As noted above, the 
veteran's service medical records are negative for hearing 
loss.  Indeed, the first documentation of hearing problems of 
record is not shown until 2003, approximately 50 years after 
separation from service.  While the veteran has reported that 
he sought treatment for ear-related problems in 1956 or 1957, 
the records pertaining to such treatment are not available 
for review.  The Board additionally notes that the record 
shows significant occupational noise exposure after service.  
The veteran even reported at the January 2008 Travel Board 
hearing that he was exposed to "a lot of noise" after 
service while working for an oil refinery and did not always 
use the hearing protection provided.  Furthermore, there is 
no competent medical opinion linking the veteran's hearing 
loss to his period of active military service.  The August 
2004 VA ear disease examiner (J.R.F., M.D.) concluded that it 
was less likely than not that the veteran's current hearing 
loss was related to his military service based on his review 
of the record and examination of the veteran.  The examiner 
explained that there was no indication that the veteran's 
hearing loss was incurred while on active duty as service 
medical records were negative for hearing loss and the 
veteran had significant non-military noise exposure 
subsequent to separation from service.  He also wrote that 
the veteran exhibited chronic ear disease in the left ear, 
which indicates that he found no nexus relationship between 
the veteran's chronic left ear disease and the in-service 
treatment of the opposite right ear for acute suppurative 
otitis media discussed earlier in the examination report.  
The August 2004 VA ear disease examiner's opinion is based on 
review of the claims folder and no opinion to the contrary is 
of record.  Thus, the Board finds his opinion dispositive on 
the question of whether the veteran's current hearing loss is 
related to active military service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  As the medical evidence does not link the veteran's 
bilateral hearing loss to his military service to include any 
acoustic trauma sustained during that time, service 
connection for the veteran's bilateral hearing loss is not 
warranted on a direct basis.  The Board additionally notes 
that presumptive service connection is not warranted for the 
veteran's sensorineural hearing loss as it is not shown to 
have manifested to a compensable degree within one year of 
discharge.  


In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an anxiety disorder is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


